Examiners Comment
The statutory double patenting rejection indicated in the non-final office action dated 9/23/2020 has been overcome by claim amendments.
The Applicant was informed regarding potential non-statutory double patenting rejection, that needed to be obviated, and accordingly an eTD has been filed and approved. Please refer to the Examiner Initiated interview for details.
Claims 1-52, 56 and 69 have been cancelled.
Claims 53-55, 66-68 have been amended.
Claims 81-82 are new.
Claims 53-55, 57-68 and 70-82 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The underlined claim limitation is not disclosed by any prior art: “…signaling that indicates a reference signal assignment to the second wireless node, wherein the signaling includes a first part comprising an indication of how the assigned reference signal is densified and further includes a second part comprising an indication of the selected set of reference signal antenna ports”.

Closest prior art:
Zhang (US20190013910A1) discloses indicating allocation information about DMRS ports or mapping information, and discloses in Claim 15. … when joint coding contains DMRS ports of the receiving end, the number of PDSCH layers of the receiving end and scramblers nscid of DMRS ports of the receiving end, a joint coding content represents a combination of DMRS port values of the receiving end, the number of PDSCH layer values of the receiving end and scrambler nscid values of DMRS ports of the receiving end, and all possible combinations of the DMRS ports of the receiving end, the number of the PDSCH layers of the receiving end and the scramblers nscid of DMRS ports of the receiving end form a joint coding content set; and when joint coding contains DMRS ports of the receiving end, the number of PDSCH layers of the receiving end, scramblers nscid of DMRS ports of the receiving end and DMRS power of the receiving end, the joint coding content represents a combination of DMRS port values of the receiving end, the number of PDSCH layer values of the receiving end and scrambler nscid values of DMRS ports of the receiving end, and all possible combinations of the DMRS ports of the receiving end, the number of the PDSCH layers of the receiving end, the scramblers nscid of DMRS ports of the receiving end and the DMRS power of the receiving end form a joint coding content set.
However Zhang discloses joint coding of DMRS port values, PDSCH layer values and scrambling of DMRS ports values, but does not disclose how the indication or signaling of the assigned reference signal is densified and the selected set of reference signal antenna ports, i.e. Zhang does not disclose: “…signaling that indicates a reference signal assignment to the second wireless node, wherein the signaling includes a first part comprising an indication of how the assigned reference signal is densified and further includes a second part comprising an indication of the selected set of reference signal antenna ports”.

Zhu (US20110274197A1) discloses at paragraph 82: “… After receiving the DCI format 2C signaling transmitted by the base station, the UE obtains the value of the MIMO information field, decodes the result of the encoding according to the encoding method such as the one shown in Table 6, obtains the state of the UE, and thereby obtains the MIMO related information of the UE, such as the Rank (i.e. number of layers) of the UE, the DM-RS port (i.e. antenna port) of the UE, the scrambling identity (i.e. SCID) of the DM-RS of the UE, and then further determines the DM-RS density and the OCC length.”
In Zhu, the UE obtains DMRS port information and then determines the DMRS density, i.e. Zhu does not disclose: “…signaling that indicates a reference signal assignment to the second wireless node, wherein the signaling includes a first part comprising an indication of how the assigned reference signal is densified and further includes a second part comprising an indication of the selected set of reference signal antenna ports”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEEPA BELUR/Primary Examiner, Art Unit 2472